Title: To Benjamin Franklin from Vicq d’Azyr, 15 June 1784
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin



Monsieur!
15 Juin 1784

J’ai l’honneur de vous envoyer le Rapport de Mrs. Andry & Thouret Sur les Aimans de M. L’abbé Le Noble, conformément a la Demande que vous avez bienvoulu m’en faire le 24 du mois dernier.— La Société R. de Médecine, à laquelle j’ai présentéce Billet que Vous m’avez adressé à ce Sujet, a été on-ne-peut-pas-plus flattée du Désir que Vous témoignez avoir de recevoir la Collection de Ses Volumes. Je m’empresse donc de vous prévenir qu’Elle Se fera un Devoir de vous faire parvenir ceux qui Sont déjà imprimés, & qu’elle Sera enchantée si vous voulez bien les accueuillir.

J’ai l’honneur d’être avec beaucoup de respect, Monsieur, Votre trés humble & trés obéïssant Serviteur

Vicq d’azyr
M. franklin, à Passy.

 
Notation: Vicq-d’azir 15 Juin 1784—
